Citation Nr: 0634237	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in August 2006.  A transcript of the hearing has been 
made and is associated with the claims file

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before the undersigned Veterans Law 
Judge that he incurred an infection of his feet described as 
cellulitis during his active service and that, since then, he 
has experienced bilateral foot pain.  The veteran's 
representative argued that cellulitis is a bacterial 
infection that affects cell membranes, including of muscle 
tissue.  As such, the condition could have contributed to the 
veteran's diagnosed plantar fasciitis.

Service medical records reflect that the veteran was treated 
for cellulitis during active service.  No foot condition was 
noted on his medical examination at discharge, dated in 
September 1989.  Private medical records dated from 1999 
through 2004 reflect complaints of and treatment for feet 
problems.

In April 2004, the veteran underwent VA examination, at which 
time the examiner diagnosed bilateral plantar fasciitis.  The 
examiner opined that the condition was less likely than not 
related to active service, but the examiner noted that he had 
not been provided the claims file for review.  Thus, the 
examiner was unable to review any service medical records and 
post-service records of treatment the veteran had been 
accorded for his bilateral foot problem.  This examination, 
therefore, cannot provide an adequate basis for 
determination.  

Given the above, the Board finds it would be helpful to again 
afford the veteran opportunity for VA examination to 
determine the nature, extent and etiology of his claimed 
bilateral foot disabilities, with review of the entire 
record.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
be afforded an examination to determine 
the nature, extent and etiology of any 
manifested bilateral foot condition.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, the 
veteran's testimony, and a copy of this 
remand, must be sent to the examiner for 
review.  The examiner should summarize 
the medical history, including the onset 
and course of the claimed bilateral foot 
condition; describe any current symptoms 
and manifestations attributed to the 
bilateral foot condition; and provide 
diagnoses for any and all foot pathology.

The examiner is asked to offer an opinion 
as to whether it is as likely as not that 
any manifested bilateral foot condition 
is the result of the veteran's active 
service or any incident thereof, 
including the cellulitis for which he was 
treated?

In the alternative, the examiner is asked 
to offer an opinion as to whether is it 
as likely as not that any manifested 
bilateral food condition had its onset 
during the veteran's active service.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a bilateral foot condition with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him with a supplemental statement of the 
case (SSOC) and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


